***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    SOPHIE BLONDEAU v. MICHAEL BALTIERRA
                 (SC 20282)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                     Mullins, Kahn and Ecker, Js.*

                                  Syllabus

The plaintiff sought to vacate, and the defendant sought to confirm, an
    arbitration award dividing the parties’ equity in their marital home and
    allocating various child support expenses in connection with the parties’
    marital dissolution. The parties, who were married in France, had
    entered into a premarital agreement that ‘‘designate[d], as the law to
    be applicable to their matrimonial regime, the French law . . . .’’ That
    agreement also provided that, in the event of divorce, each party’s
    separate property would remain the separate property of its owner, and
    that any property acquired in both parties’ names was presumed to
    belong to them jointly, in the absence of proof to the contrary. While
    married, the parties purchased their marital home in Westport, Connecti-
    cut. The plaintiff provided most of the down payment using funds her
    father had given her, but the parties took title to the home jointly, and
    the defendant made all of the mortgage, tax, and insurance payments.
    The plaintiff thereafter commenced the present action to dissolve the
    marriage. Both parties sought to enforce the premarital agreement, and
    the trial court approved their agreement to submit the matter to arbitra-
    tion. The arbitration agreement contained a choice of law provision
    providing that substantive issues would be governed by Connecticut
    law but that the arbitrator shall apply the French Civil Code ‘‘with
    regard to any claim by the parties that the [a]rbitrator either vacate
    [the] premarital agreement or effectuate [the] premarital agreement and
    if effectuated determine what property is included within the scope of
    the premarital agreement pursuant to [the] French Civil Code.’’ The
    arbitrator issued a written award, finding that, pursuant to the premarital
    agreement, the marital home constituted joint property because it was
    acquired in both parties’ names and neither party had presented evidence
    to rebut the presumption of joint ownership. The arbitrator also deter-
    mined that the choice of law provision in the premarital agreement
    designating French law as the law applicable to the parties’ ‘‘matrimonial
    regime’’ did not govern the distribution of joint property in the event
    of divorce. Instead, the arbitrator determined that Connecticut law,
    under which joint assets may be divided equitably in the discretion of
    the tribunal, rather than French law, under which a party recovers his
    or her contribution to the joint asset, governed the distribution of the
    equity in the home. Explaining that the award reflected the parties’
    respective contributions to the home and protected the defendant from
    the vagaries of the real estate market, the arbitrator awarded the marital
    home to the plaintiff but ordered that she pay the defendant $212,000
    for his share of the equity. The arbitrator also issued orders regarding
    the payment of child support, as well as other expenses related to the
    care of the parties’ children. The trial court denied the defendant’s
    application to confirm the arbitration award and granted the plaintiff’s
    motion to vacate the award, concluding that the arbitrator had exceeded
    her authority under the arbitration agreement and manifestly disre-
    garded the law by ignoring the clear choice of law provisions in the
    premarital agreement and by dividing the equity in the marital home
    pursuant to Connecticut law rather than French law. The trial court
    also concluded that the arbitration award improperly included issues
    relating to child support. On the defendant’s appeal, held:
1. There was no merit to the plaintiff’s claim that this court lacked appellate
    jurisdiction on the ground that there was no final judgment from which
    to appeal insofar as the statute (§ 52-423) providing a right of appeal
    from an order vacating an arbitration award is inapplicable to arbitration
    awards that include issues related to child support; § 52-423 expressly
    confers on parties the right to appeal from orders related to the judicial
    enforcement of arbitration awards, the fact that the arbitration at issue
    involved a marital dissolution was of no consequence, and the statute
    (§ 46b-66 (c)) limiting the applicability of § 52-423 with respect to orders
    vacating or confirming an arbitration award that include issues related
    to child support did not place a categorical condition on a party’s right
    to appeal from such orders but, rather, limited the enforceable scope
    of the arbitration agreement and award.
2. The defendant could not prevail on his claim that the trial court lacked
    subject matter jurisdiction to consider the plaintiff’s motion to vacate
    on the ground that the plaintiff failed to identify a factual basis for
    that motion within the statutory (§ 52-420 (b)) limitation period; the
    defendant conceded that the plaintiff filed the motion within the limita-
    tion period specified in § 52-420 (b), and, although the plaintiff’s motion
    did not articulate a specific factual basis for vacating the award, nothing
    in § 52-420 requires the movant to set forth the factual basis for his or
    her motion.
3. The defendant could not prevail on his claim that the trial court lacked
    subject matter jurisdiction to consider the plaintiff’s arguments in her
    motion to vacate pertaining to child support on the grounds that the
    plaintiff was not aggrieved by that portion of the award and that the
    issue of child support had been rendered moot by the parties’ pendente
    lite stipulations addressing that issue: the plain language of the statute
    (§ 52-418 (a)) authorizing the court to vacate an arbitration award
    expressly confers on any party to the litigation the right to move to
    vacate the award, regardless of whether the party is aggrieved by that
    award, and this court declined to import the requirement of aggrievement
    into the statute; moreover, the fact that the parties had entered into
    pendente lite stipulations regarding the issue of child support did not
    render that issue moot, as pendente lite orders are not permanent but
    terminate with the conclusion of litigation, and, accordingly, the court
    was still obligated to make a final child support determination.
4. The trial court incorrectly concluded that the arbitrator’s award exceeded
    the scope of the parties’ submission; the issue on appeal was not whether
    the arbitrator resolved the issues presented correctly but simply whether
    the issues had been submitted to the arbitrator to decide, which they
    clearly had been; moreover, in light of the arbitrator’s having clearly
    fulfilled her obligation to interpret and to apply the arbitration agree-
    ment, this court would not substitute its own interpretation for that of
    the arbitrator.
5. The trial court incorrectly concluded that the arbitrator manifestly disre-
    garded the choice of law provision in the premarital agreement by
    distributing the equity in the marital home in accordance with Connecti-
    cut law; in light of the ambiguities in the premarital agreement, which
    declared that French law governed the parties’ ‘‘matrimonial regime’’
    without defining that term, and which provided for the distribution upon
    divorce of separate property and property for which ownership could
    not be established but not for the distribution of joint property, this
    court could not conclude that any error that the arbitrator may have
    made in distributing the equity in the marital home amounted to an
    egregious or patently irrational rejection of clearly controlling legal
    principles that would permit a court to vacate the arbitration award
    under the highly deferential standard governing the manifest disregard
    of law inquiry.
6. The trial court correctly determined that the arbitrator’s award included
    issues related to child support in violation of § 46b-66 (c) and the statute
    (§ 52-408) generally governing agreements to arbitrate, but this court
    concluded that the portion of the award related to the health care,
    childcare, and extracurricular activity expenses of the parties’ children
    was severable from the remainder of the award: in light of the well
    established purpose of the child support statutes to protect the rights
    of children who are not parties to the dissolution matter, this court
    concluded that a party cannot waive the statutory prohibition against
    the arbitration of issues related to child support, as that issue is reserved
    for the trial court, which must by law consider the child support guide-
    lines; accordingly, this court remanded the case with direction to render
    judgment granting the plaintiff’s motion to vacate the arbitration award
    insofar as it included orders related to child support but denying the
    motion to vacate the award in all other respects, and denying the applica-
    tion to confirm that portion of the arbitration award relating to child
    support but granting the application to confirm the award in all other
    respects.
       Argued January 21—officially released September 24, 2020**
                     Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk, where the court, Colin, J.,
approved the parties’ agreement to engage in arbitra-
tion; thereafter, the defendant filed an application to
confirm the arbitration award, and the plaintiff filed a
motion to vacate the arbitration award; subsequently,
the case was tried to the court, Heller, J.; judgment
denying the defendant’s application to confirm and
granting the plaintiff’s motion to vacate, from which
the defendant appealed. Reversed in part; judgment
directed.
   Peter J. Zarella, with whom, on the brief, was Gary
I. Cohen, for the appellant (defendant).
  Scott T. Garosshen, with whom were Kenneth J.
Bartschi and, on the brief, Michael T. Meehan, for the
plaintiff (appellee).
                         Opinion

   ECKER, J. This appeal requires the resolution of a
series of jurisdictional and merits related issues arising
from the arbitration of a marital dissolution action
involving an unusual choice of law provision contained
in the parties’ arbitration agreement. The dispute
focuses primarily on the validity of the arbitrator’s
award dividing the equity in the parties’ marital home
and assigning responsibility for certain expenses
related to child support. The defendant, Michael Bal-
tierra, appeals from the judgment of the trial court
granting the motion of the plaintiff, Sophie Blondeau,
to vacate the arbitration award and denying the defen-
dant’s corresponding application to confirm the award.
The trial court’s decision rests on its determination
that (1) the arbitrator exceeded her authority under
the arbitration agreement by dividing the equity in the
marital home under Connecticut law rather than French
law, as prescribed by the parties’ premarital agreement,
(2) the arbitrator, for the same reasons, also manifestly
disregarded the law controlling her decision making,
and (3) the award improperly included issues related
to child support. We conclude that the arbitrator did not
exceed her authority under the arbitration agreement
or manifestly disregard the law, but we agree with the
trial court that the inclusion of issues related to child
support in the award was improper. Accordingly, we
reverse in part the judgment of the trial court.
   The following facts and procedural history are rele-
vant to the issues on appeal. The plaintiff and the defen-
dant were married on June 23, 1999, in Paris, France.
The parties executed a premarital agreement providing
in relevant part that ‘‘the future spouses . . . desig-
nate, as the law to be applicable to their matrimonial
regime, the French law, as being the law of the state
of the wife’s nationality. . . . The [f]uture [s]pouses
declare that they are adopting as the basis for their
union the regime of the separation of property, as such
is established by Articles 1536 to 1543 of the [French]
Civil Code . . . .’’ The premarital agreement also pro-
vided that ‘‘[e]ach one of the spouses shall establish
the ownership of his or her property by all means of
proof provided by the [l]aw. However, unless there is
legal proof to the contrary . . . [r]eal property and
business assets shall be presumed to belong to the one
of the spouses in whose name the acquisition is made,
and to both, if the acquisition is made in both of their
names.’’1
  The plaintiff and the defendant had three children
during their marriage. In 2008, the parties purchased a
home in Westport with title held jointly in both of their
names. The plaintiff commenced the present action to
dissolve the marriage in January, 2016. Both parties
sought to enforce the premarital agreement. On August
31, 2017, the parties executed a binding agreement to
arbitrate the dissolution action, which the trial court
approved. The parties agreed to appoint a retired judge
of the Superior Court, Lynda B. Munro, as the arbitrator.
Among its provisions, the arbitration agreement pro-
vided: ‘‘The parties agree to be guided by the laws . . .
of Connecticut during the arbitration process and with
respect to the substantive issues submitted for resolu-
tion by the [a]rbitrator, except that the [a]rbitrator shall
be guided by the French Civil Code with regard to any
claim by the parties that the [a]rbitrator either vacate
their premarital agreement or effectuate their premari-
tal agreement and if effectuated determine what property
is included within the scope of the premarital agreement
pursuant to [the] French Civil Code.’’ The arbitration
agreement further provided: ‘‘The parties shall arbitrate
the dissolution of marriage action, including, but not
limited to issues of . . . property division for both
assets and liabilities, [and] . . . determine the validity
and effectuation of the parties’ premarital agreement;
and if effectuated determine what property is included
within the scope of the premarital agreement pursuant
to [the] French Civil Code . . . .’’
   After arbitration hearings, the arbitrator issued the
written arbitration award. As we discuss in greater
detail later in this opinion, the arbitrator’s award desig-
nated the parties’ Westport home as joint property and
then applied Connecticut law to determine how the
equity in the home would be distributed between the
parties. See part III A of this opinion. The arbitrator
awarded the home to the plaintiff and ordered her to
pay the defendant $212,000, an amount representing
approximately 40 percent of the equity in the home.2
The arbitrator also issued orders regarding the payment
of child care expenses, health insurance and expenses
for the children, and ordered the defendant to maintain
life insurance for the benefit of the children.
   On January 4, 2018, the plaintiff submitted a motion
for ‘‘articulation/clarification/reargument’’ of the arbi-
tration award, in which she argued, inter alia, that the
arbitration award violated the terms of the premarital
agreement by ordering the plaintiff to pay to the defen-
dant $212,000 of the equity in the home. Specifically, the
plaintiff argued that the arbitrator should have applied
French law to determine that she owned, as separate
property, equity equal to her original contribution of
$429,000 used to purchase the home, which would have
resulted in a substantially lower amount subject to equi-
table distribution. The arbitrator denied the plaintiff’s
motion.3
  On January 9, 2018, the defendant filed an application
to confirm the arbitration award. Two days later, on
January 11, 2018, the plaintiff filed a motion to vacate
the award. On December 17, 2018, the trial court granted
the plaintiff’s motion to vacate the arbitration award
and denied the defendant’s application to confirm the
award. The court concluded that, pursuant to General
Statutes § 52-418 (a) (4),4 ‘‘the arbitrator exceeded her
powers and failed to issue an arbitration award that
conformed to the parties’ arbitration agreement. . . .
The arbitration agreement directed the arbitrator to
‘determine the validity and effectuation of the parties’
premarital agreement; and if effectuated determine
what property is included within the scope of the pre-
marital agreement pursuant to [the] French Civil Code.’
The arbitrator instead applied Connecticut law and
awarded a property distribution payment to the defen-
dant that contravened the provisions of the arbitration
agreement.’’ (Citation omitted.) The trial court also con-
cluded that ‘‘the arbitration award failed to effectuate
the parties’ premarital agreement, which provided that
each party’s separate property would remain his or her
separate property in the event of a dissolution of the
marriage,’’ and that ‘‘the arbitration award violated Gen-
eral Statutes §§ 46b-66 (c) and 52-408 (c), which specifi-
cally prohibit the arbitration of issues relating to child
support.’’ The defendant appealed, and we transferred
the appeal to this court pursuant to General Statutes
§ 51-199 (c) and Practice Book § 65-1.
   On appeal, the defendant claims that (1) the trial
court lacked subject matter jurisdiction to consider the
plaintiff’s motion to vacate the arbitration award
because it was untimely, (2) the trial court lacked sub-
ject matter jurisdiction to consider the plaintiff’s argu-
ments regarding child support because the plaintiff was
not aggrieved and her arguments were moot, (3) the
trial court improperly vacated the arbitration award
under § 52-418 (a) (4) because the arbitrator neither
exceeded her authority under the arbitration agreement
nor manifestly disregarded the law, and (4) the trial
court improperly vacated the arbitration award on the
ground that the award arbitrated issues related to child
support in violation of § 46b-66 (c) or, alternatively, that
the portion of the award containing orders related to
child support was severable. The plaintiff disputes each
of the defendant’s claims and also argues that the defen-
dant’s appeal must be dismissed for lack of a final
judgment.
                             I
              APPELLATE JURISDICTION
   We must first address the plaintiff’s contention that
we lack appellate jurisdiction over the present appeal.
The plaintiff claims that there is no final judgment from
which to appeal because General Statutes § 52-423,5
which provides a statutory right of appeal from an order
vacating an arbitration award, is inapplicable to arbitra-
tion awards that include ‘‘issues related to child sup-
port’’ pursuant to § 46b-66 (c).6 This argument is with-
out merit.
  Underlying our analysis is the fundamental precept
that ‘‘[t]he right of appeal is purely statutory. It is
accorded only if the conditions fixed by statute and the
rules of court for taking and prosecuting the appeal are
met. . . . The statutory right to appeal is limited to
appeals by aggrieved parties from final judgments.’’
(Citations omitted.) State v. Curcio, 191 Conn. 27, 30,
463 A.2d 566 (1983). ‘‘The lack of a final judgment is a
jurisdictional defect that mandates dismissal.’’ In re
Michael S., 258 Conn. 621, 625, 784 A.2d 317 (2001).
This limitation would not appear to present an obstacle
to the defendant’s ability to obtain appellate review in
the present case because § 52-423 expressly confers on
parties the right to appeal from orders related to the
judicial enforcement of arbitration awards: ‘‘An appeal
may be taken from an order confirming, vacating, modi-
fying or correcting an award, or from a judgment or
decree upon an award, as in ordinary civil actions.’’
General Statutes § 52-423. We have explained that ‘‘[t]he
final judgment in an arbitration proceeding is ordinarily
an order of the court vacating, modifying or confirming
the arbitrator’s award.’’ Daginella v. Foremost Ins. Co.,
197 Conn. 26, 30, 495 A.2d 709 (1985).
  The fact that the arbitration at issue involves a marital
dissolution is of no consequence. Section 46b-66 (c)
provides in relevant part: ‘‘The provisions of chapter
909 [which include the right to appeal conferred by § 52-
423] shall be applicable to any agreement to arbitrate in
an action for dissolution of marriage under this chapter,
provided . . . such agreement and an arbitration pur-
suant to such agreement shall not include issues related
to child support, visitation and custody. An arbitration
award in such action shall be confirmed, modified or
vacated in accordance with the provisions of chapter
909.’’
   The plaintiff’s jurisdictional argument seizes on the
proviso in § 46b-66 (c) stating that the arbitration stat-
utes, including the right to appeal under § 52-423 of
chapter 909, are applicable in a marital dissolution
action ‘‘provided . . . such agreement and an arbitra-
tion pursuant to such agreement shall not include issues
related to child support, visitation and custody.’’ The
plaintiff contends, in other words, that § 46b-66 (c) con-
tains a condition precedent categorically excluding
from the scope of cases subject to appeal any trial court
order vacating or confirming an arbitration award that
includes ‘‘issues related to child support, visitation and
custody.’’ We reject the plaintiff’s strained construction
of the statute. The restriction contained in § 46b-66 (c)
does not operate as a categorical condition on a party’s
right of appeal but, instead, merely limits the enforce-
able scope of the parties’ arbitration agreement and
award under chapter 909.
   Our review of this issue is conducted under the famil-
iar rules of statutory construction. ‘‘[I]ssues of statutory
construction raise questions of law, over which we exer-
cise plenary review. . . . The process of statutory
interpretation involves the determination of the mean-
ing of the statutory language as applied to the facts of
the case, including the question of whether the language
does so apply. . . . When construing a statute, [o]ur
fundamental objective is to ascertain and give effect to
the apparent intent of the legislature. . . . In other
words, we seek to determine, in a reasoned manner,
the meaning of the statutory language as applied to the
facts of [the] case, including the question of whether
the language actually does apply. . . . In seeking to
determine that meaning, General Statutes § 1-2z directs
us first to consider the text of the statute itself and its
relationship to other statutes. If, after examining such
text and considering such relationship, the meaning of
such text is plain and unambiguous and does not yield
absurd or unworkable results, extratextual evidence of
the meaning of the statute shall not be considered.’’
(Internal quotation marks omitted.) Boisvert v. Gavis,
332 Conn. 115, 141–42, 210 A.3d 1 (2019).
   The plain language of § 46b-66 (c), read in a vacuum,
perhaps could be viewed to support the plaintiff’s con-
struction. But context matters in statutory construction,
as do practical consequences, and these considerations
lead quickly and definitively to a contrary result. The
pertinent context here is found in § 52-4087 of chapter
909, which ‘‘explains what agreements to arbitrate are
governed by its provisions.’’ LaFrance v. Lodmell, 322
Conn. 828, 837, 144 A.3d 373 (2016); see id., 838 (reading
§§ 46b-66 (c) and 52-408 ‘‘to operate harmoniously’’
because they ‘‘are designed to relate to the same subject
matter’’). Section 52-408 provides in relevant part that
‘‘an agreement in writing between the parties to a mar-
riage to submit to arbitration any controversy between
them with respect to the dissolution of their marriage,
except issues related to child support, visitation and
custody, shall be valid, irrevocable and enforceable,
except when there exists sufficient cause at law or in
equity for the avoidance of written contracts generally.’’
(Emphasis added.)
   The plain language of § 52-408 demonstrates that the
exception for ‘‘issues related to child support, visitation
and custody’’ operates as a limitation on the enforceable
scope of the parties’ agreement to arbitrate and, by
extension, the arbitration award, rather than as a condi-
tion precedent to the applicability of chapter 909 itself.
See LaFrance v. Lodmell, supra, 322 Conn. 836 (recog-
nizing that legislature ‘‘use[d] limiting language . . . in
§ 46b-66 (c), when it provided that ‘such agreement and
an arbitration pursuant to such agreement shall not
include issues related to child support, visitation and
custody’ ’’). Stated another way, a fair and equitable
agreement to arbitrate a marital dissolution action is
‘‘valid, irrevocable and enforceable,’’ except insofar as
it includes ‘‘issues related to child support, visitation
and custody’’; General Statutes § 52-408; which ‘‘must
be resolved only by a court.’’ Kirwan v. Kirwan, 185
Conn. App. 713, 733, 197 A.3d 1000 (2018). Thus, ‘‘if a
court finds an agreement to arbitrate fair and equitable,
it will be subject to the provisions of chapter 909.’’8
LaFrance v. Lodmell, supra, 838.
   This construction comports with common sense. To
construe § 46b-66 (c) to impose, as a condition prece-
dent to the applicability of chapter 909, the exclusion
of issues related to child support, custody, and visita-
tion, as the plaintiff suggests, would yield absurd and
unworkable results. Under the plaintiff’s proposed
interpretation of the statute, the parties could have a
perfectly valid and binding arbitration agreement under
§ 52-408 but nonetheless be unable to obtain judicial
relief to confirm, vacate, correct, or modify the subse-
quent arbitration award under chapter 909 if it errone-
ously included even a single, isolated order related to
child support, visitation, or custody. A party in that
circumstance would be left in limbo and without legal
recourse, contractually bound to arbitrate the dissolu-
tion action but unable to enforce, modify or vacate the
subsequent arbitration award.9 We do not believe that
the legislature intended such a bizarre result. See id.,
839 (rejecting interpretation of § 46b-66 (c) that would
produce absurd and unworkable results). We conclude
that we have jurisdiction over the defendant’s appeal
pursuant to § 52-423.
                            II
           TRIAL COURT’S JURISDICTION
                            A
     Timeliness Under General Statutes § 52-420
   The defendant advances a number of jurisdictional
claims of his own. First, the defendant claims that the
trial court lacked subject matter jurisdiction to consider
the plaintiff’s motion to vacate the arbitration award
because the motion was untimely under § 52-420 (b).10
He concedes that the plaintiff filed a motion to vacate
within the time limit set by § 52-420 (b) but argues that
the motion was deficient because it failed to identify
any particularized factual grounds for vacating the
award. We disagree.
   The following additional procedural history is rele-
vant to our resolution of this issue. The arbitrator issued
the award on December 15, 2017. The plaintiff filed a
one paragraph motion to vacate the award on January
11, 2018, well within the statutory thirty day time limit.
The motion, without elaboration, provided that ‘‘[t]he
plaintiff submits that the arbitrator exceeded her pow-
ers and so imperfectly executed them that no mutual,
final and definite award [on] the subject matter was
made. As a result, the arbitrator failed to satisfy her
duties under . . . § 52-418 and the arbitration agree-
ment.’’ For reasons not apparent from the record, argu-
10, 2018, seven months after it was filed. On June 7,
2018, the defendant filed an objection to the motion,
arguing that the trial court lacked subject matter juris-
diction to consider the motion to vacate because the
plaintiff had failed to identify a factual basis for vacating
the arbitrator’s award within the thirty day time period
provided by § 52-420 (b).11 The day before argument
on the plaintiff’s motion to vacate, the plaintiff filed a
detailed memorandum of law in support of her motion,
in which she argued that the award should be vacated
because (1) the arbitrator exceeded the scope of the
arbitration agreement and exhibited a manifest disre-
gard of the law in violation of § 52-418 (a) (4), (2) the
arbitration award included issues related to child sup-
port in violation of § 46b-66 (c), and (3) the award
violated Connecticut public policy in favor of the
enforcement of premarital agreements.
    At the hearing on the motion to vacate, the defendant
again raised his timeliness challenge, pointing out that
he had not received the plaintiff’s memorandum of law
in support of the motion to vacate until the day before.
The trial court offered the defendant a second hearing
and an opportunity to file a responsive brief, stating:
‘‘I don’t want anyone to feel that they were blindsided.
So, if we take evidence today and you would like to have
a second hearing date after you’ve had an opportunity,
if you feel you did not have adequate notice, I will
absolutely give you an opportunity to do that.’’12 The
court then heard argument on the plaintiff’s motion
to vacate. On August 17, 2018, the defendant filed a
supplemental memorandum of law in opposition to the
motion to vacate, in which he again raised his jurisdic-
tional challenges to the plaintiff’s motion.
   The defendant’s claim requires us to determine the
necessary degree of specificity that a party must provide
in a motion to vacate under § 52-420. This is an issue of
statutory interpretation over which we exercise plenary
review. See Wu v. Chang, 264 Conn. 307, 310, 823 A.2d
1197 (2003) (exercising plenary review over issue
regarding thirty day time period in § 52-420 (b)). Section
52-420 (b) provides: ‘‘No motion to vacate, modify or
correct an award may be made after thirty days from
the notice of the award to the party to the arbitration
who makes the motion.’’ We have previously explained
that the failure to comply with this thirty day time limit
implicates the trial court’s subject matter jurisdiction.
See Wu v. Chang, supra, 312 (‘‘[i]f the motion is not
filed within the thirty day time limit [under § 52-420 (b)],
the trial court does not have subject matter jurisdiction
over the motion’’ (internal quotation marks omitted)).
Section 52-420, however, does not contain any language
requiring the moving party to set forth any particular-
ized grounds in support of a timely filed motion to
vacate an arbitration award. Cf. Morris v. Hartford
Courant Co., 200 Conn. 676, 683 n.5, 513 A.2d 66 (1986)
(observing that motion to strike would be fatally defec-
tive if it failed to comply with then Practice Book § 154,
which required that motion to strike based on legal
insufficiency ‘‘distinctly specify the reason or reasons
for each such claimed insufficiency’’). We ‘‘must con-
strue a statute as written. . . . Courts may not by con-
struction supply omissions . . . or add exceptions
merely because it appears that good reasons exist for
adding them. . . . It is axiomatic that the court itself
cannot rewrite a statute to accomplish a particular
result. That is a function of the legislature.’’ (Internal
quotation marks omitted.) Vincent v. New Haven, 285
Conn. 778, 792, 941 A.2d 932 (2008).
   Nothing in § 52-420 requires a movant to articulate the
factual basis for a motion to vacate, modify or correct
an arbitration award.13 The statute simply requires the
motion to be filed within thirty days of the date on
which notice of the arbitration award was received, and
it is undisputed that the plaintiff’s motion was filed
within the thirty day statutory time period. If the oppos-
ing party wishes to obtain greater specificity prior to
responding to such a motion or requires additional time
to respond after receiving a belated memorandum in
support of the motion, it is easy enough for the party
seeking more time to make such a request, and presum-
ably the trial court will enter an appropriate scheduling
order.14 Although it would be useful if the initial motion
contained as much pertinent information as possible,
including its factual grounds, the statute does not
require it. We conclude that the plaintiff’s motion to
vacate was timely filed under § 52-420 and that the trial
court had subject matter jurisdiction over the motion.15
                             B
              Aggrievement and Mootness
  Next, the defendant claims that the trial court lacked
subject matter jurisdiction to consider the child support
arguments in the plaintiff’s motion to vacate because
the plaintiff was not aggrieved by the child support
portion of the award and her arguments were moot.
We again disagree.
   Because questions of aggrievement and mootness
implicate subject matter jurisdiction, our review over
both is plenary. See, e.g., Andross v. West Hartford,
285 Conn. 309, 321–22, 939 A.2d 1146 (2008). With two
exceptions16 inapplicable here, judicial review of arbi-
tration awards is governed by § 52-418. Garrity v.
McCaskey, 223 Conn. 1, 6, 612 A.2d 742 (1992). Section
52-418 (a) provides in relevant part: ‘‘Upon the applica-
tion of any party to an arbitration, the superior court
. . . shall make an order vacating the award if it finds
any of the following defects . . . .’’ (Emphasis added.)
This language has the dual effect of both limiting the
subject right, by providing that only parties to an arbitra-
tion may move to vacate an arbitration award,17 and
simultaneously conferring that right on any party, with-
out qualification. In particular, § 52-418 contains no
requirement that a party moving to vacate an arbitration
award must have been aggrieved by the award, and we
have never held that to be a requirement under the
statute. Cf. Dillon v. American Brass Co., 135 Conn.
10, 16, 60 A.2d 661 (1948) (upholding trial court’s order
dismissing application to vacate arbitration award but
clarifying that proper ground for dismissal was not that
moving parties were not aggrieved but, rather, that they
‘‘were not parties to the arbitration who had any stand-
ing to apply to have it vacated’’).
   The absence of any language in § 52-418 requiring
aggrievement is made conspicuous by comparison with
General Statutes § 52-263, which provides the statutory
right to appeal in civil actions. That section provides
in relevant part: ‘‘Upon the trial of all matters of fact
in any cause or action in the Superior Court . . . if
either party is aggrieved by the decision of the court
or judge upon any question or questions of law arising
in the trial . . . he may appeal to the court having
jurisdiction from the final judgment of the court . . . .’’
(Emphasis added.) General Statutes § 52-263; see also
General Statutes § 8-7 (‘‘[a]n appeal may be taken to
the zoning board of appeals by any person aggrieved’’
(emphasis added)); General Statutes (Supp. 2020) § 45a-
186 (b) (‘‘[a]ny person aggrieved by an order, denial
or decree of a Probate Court may appeal therefrom to
the Superior Court’’ (emphasis added)). The aggrieve-
ment requirement in civil actions is set forth in the plain
language of § 52-263. See State v. Salmon, 250 Conn.
147, 153, 735 A.2d 333 (1999) (‘‘[o]n its face, [§ 52-263]
explicitly sets out three criteria that must be met in
order to establish subject matter jurisdiction for appel-
late review: (1) the appellant must be a party; (2) the
appellant must be aggrieved by the trial court’s decision;
and (3) the appeal must be taken from a final judgment’’).
Section 52-418, in contrast, has no aggrievement require-
ment and explicitly provides that ‘‘any party to an arbi-
tration’’ may apply for vacatur of an arbitration award.18
(Emphasis added.) General Statutes 52-418 (a). As a
party to the arbitration proceedings, the statute permit-
ted the plaintiff to move to vacate the arbitration award.
We decline the defendant’s request to import an aggrieve-
ment requirement into § 52-418 when the legislature has
chosen not to do so.
   The defendant also claims that the elements of the
arbitration award related to child support had become
moot by the time the motion to vacate was adjudicated
in the trial court because those issues had been resolved
by the stipulation of the parties. ‘‘It is a [well settled]
general rule that the existence of an actual controversy
is an essential requisite to . . . jurisdiction . . . .
When, during the pendency of an appeal, events have
occurred that preclude [a] . . . court from granting
any practical relief through its disposition of the merits,
a case has become moot.’’ (Internal quotation marks
omitted.) Sweeney v. Sweeney, 271 Conn. 193, 201, 856
A.2d 997 (2004). The defendant points out that the par-
ties had entered into two pendente lite stipulations
regarding child support, which already had been
approved by the court by the time that the motion
to vacate was heard.19 The defendant also argues that
vacating the award related to child support could not
have provided the plaintiff with any practical relief
because the defendant would still be obligated to pay
child support to the plaintiff pursuant to General Stat-
utes § 46b-84 (a)20 and § 46b-215a-2c (f) (1) (A)21 and
(g)22 of the Regulations of Connecticut State Agencies.
   We reject the defendant’s claim that the parties’ pen-
dente lite stipulations rendered the issue of child sup-
port moot. Pendente lite orders are not permanent
orders but, instead, terminate with the conclusion of
litigation. LaBow v. LaBow, 171 Conn. 433, 443, 370
A.2d 990 (1976). Thus, the issue of final orders involving
child support—those contained in the arbitration
award—was not resolved by the pendente lite stipula-
tions.
    Nor were the child support issues rendered moot
by virtue of the fact that the defendant still would be
obligated by statute and regulation to pay child support
if the award were vacated. The amount of child support
owed by a party to a dissolution action is an issue to
be determined by the trial court in light of the child
support guidelines. See General Statutes § 46b-215b (a)
(‘‘[t]he child support and arrearage guidelines issued
pursuant to section 46b-215a, adopted as regulations
pursuant to section 46b-215c . . . shall be considered
in all determinations of child support award amounts’’);
Tuckman v. Tuckman, 308 Conn. 194, 205, 61 A.3d 449
(2013) (‘‘the legislature has thrown its full support
behind the guidelines, expressly declaring that [t]he
. . . guidelines established pursuant to [General Stat-
utes §] 46b-215a and in effect on the date of the support
determination shall be considered in all determina-
tions of child support amounts’’ (emphasis in original;
internal quotation marks omitted)); Kirwan v. Kirwan,
supra, 185 Conn. App. 733 (‘‘the legislature concluded,
as a matter of public policy, that issues involving cus-
tody, visitation, and child support must be resolved only
by a court’’). The court may, in its discretion, deviate
from the child support guidelines in determining the
correct amount of child support in any particular case,
but ‘‘any deviation from the schedule or the principles
on which the guidelines are based must be accompanied
by the court’s explanation as to why the guidelines are
inequitable or inappropriate and why the deviation is
necessary to meet the needs of the child.’’ Maturo v.
Maturo, 296 Conn. 80, 95–96, 995 A.2d 1 (2010). The
fact that the parties stipulated after arbitration to child
support payments based on their consideration of the
child support guidelines in no way resolved the issue
of child support or released the trial court from the
obligation to make a child support determination on
the record. See Favrow v. Vargas, 231 Conn. 1, 25, 647
A.2d 731 (1994) (trial court ‘‘must . . . determine on
the record the amount of support indicated by the guide-
lines schedule’’). Child support was a determination to
be made by the trial court after and separate from the
arbitration proceeding, and it was unresolved when the
trial court considered the motion to vacate the arbitra-
tion award. Therefore, the issue of child support was
not moot.
                             III
                 ARBITRATION AWARD
                             A
       Additional Facts and Standard of Review
  The trial court granted the plaintiff’s motion to vacate
the arbitration award on the grounds that (1) the arbitra-
tor exceeded the scope of the arbitration agreement
because the parties bargained for the arbitration of their
dissolution action to be governed by French law, but
the arbitrator applied Connecticut law to divide the
equity in the marital home, and (2) the arbitrator mani-
festly disregarded the law by ignoring the clear choice
of law provisions in the arbitration agreement and the
premarital agreement. The defendant challenges both
conclusions.
   We begin by setting forth additional facts and proce-
dural history relevant to the defendant’s claims. The
parties purchased their home in 2008 for $1,145,000.
The parties made a down payment in the amount of
$444,000, largely through funds provided by the plain-
tiff’s father. Whether as a loan or a gift,23 the plaintiff’s
father sent the plaintiff approximately $479,000 prior
to the purchase, and the plaintiff contributed approxi-
mately $429,000 of that amount toward the purchase
price of the home. The balance of the down payment,
approximately $15,000, was provided by the defendant.
Title to the home was taken in both of the parties’
names. Over the ensuing years, the defendant made all
of the mortgage, tax, and insurance payments on the
home, which totaled more than $600,000. The arbitrator
determined the fair market value of the home at the
time of dissolution to be $1,150,000 and the equity in
the home to be $531,000.
   In allocating the equity in the parties’ home, the arbi-
trator began with the provisions of the premarital agree-
ment. The arbitrator explained: ‘‘The parties’ [premari-
tal] agreement contemplates that the parties may own
both separate and joint property. On the one hand,
[that] agreement provided that each party’s separate
property would remain the separate property of its
owner and belong exclusively to that party in the event
of a dissolution of marriage. . . . The [premarital]
agreement’s treatment of separate property applies to
all such property—whether owned at the time of the
marriage or acquired after the marriage by a party solely
in his or her name. . . . On the other hand, the [premar-
ital] agreement provides that property acquired by par-
ties in their joint names shall belong to both, absent
proof to the contrary.’’ (Citations omitted.) The arbitra-
tor also recognized that the $429,000 the plaintiff had
contributed to the purchase of the home had been the
separate property of the plaintiff when she received
those funds from her father. To determine how the
equity in the home should be distributed under these
circumstances, the arbitrator explained that ‘‘[t]he
answer turns on (1) whether the home is separate or
joint property and, if joint property, (2) whether Con-
necticut law or French law determines this distribution.
The [premarital] agreement answers the first question,
and well established choice of law principles answer
the second. The [premarital] agreement provides that
the parties’ home is joint property. Article III of [that]
agreement states that, ‘unless there is legal proof to the
contrary . . . [r]eal property . . . shall be presumed
to belong to the one of the spouses in whose name the
acquisition is made, and to both, if the acquisition is
made in both of their names.’ Here, the parties took title
to the marital home jointly. The [premarital] agreement
thus presumes that the marital home belongs to both
parties, and neither party presented evidence sufficient
to rebut this clear presumption.’’
   The arbitrator then addressed how to divide the
equity in the marital home. ‘‘Though the [premarital]
agreement provides that the marital home is joint prop-
erty, it does not dictate how such joint property is to
be divided—a point on which the parties now disagree.
The plaintiff contends that French law should deter-
mine the division, [whereas] the defendant contends
that Connecticut law controls. Under French law, each
party would recover his or her contribution to the joint
asset and would receive any return on investment or
profit thereon in proportion to the contribution made.
. . . Under Connecticut law, the joint asset may be
divided in the discretion of the tribunal.’’ (Citation omit-
ted; footnote omitted.) The arbitrator applied the ‘‘most
significant relationship approach’’ of § 188 of the Restate-
ment (Second) of Conflict of Laws to resolve the con-
flict of laws. The arbitrator first determined that the
parties had not explicitly chosen a particular rule of
law to govern their contractual rights and duties as to
jointly owned property in the event of divorce. Specifi-
cally, the arbitrator determined that ‘‘[t]he [premarital]
agreement does . . . explicitly choose French law to
govern the parties’ relationship during the term of their
marriage. In article I of [that] agreement, the parties
‘designate[d], as the law to be applicable to their matri-
monial regime, the French law,’ and ‘adopt[ed] as the
basis for their union the regime of the separation of
property, as . . . established by [the French Civil
Code].’ . . . During their marriage, the parties were to
manage their property and answer for their own debts
under the French regime of separation. . . . The [pre-
marital] agreement does not, however, include a similar
choice of law provision to govern the parties’ joint prop-
erty in the event of divorce.’’ (Citations omitted; empha-
sis in original.) Having concluded that the parties had
not designated a particular rule of law to govern the dis-
tribution of the equity in the home, the arbitrator applied
the most significant relationship approach and deter-
mined that Connecticut law should govern the division
of the equity in the home.
    Applying Connecticut law to distribute the equity in
the home, the arbitrator awarded title of the home to
the plaintiff and ordered her to pay $212,000 to the
defendant. The arbitrator explained: ‘‘The payment to
be made by the plaintiff to the defendant . . . is a
reflection that the parties have both contributed to the
ownership of [the home]. Further, it provides that the
defendant will receive his equitable share without con-
cern to the vagaries of the real estate market. Finally,
it is a part of the crafted mosaic intended to adequately
address both the statutory criteria for the division of
joint property and the award of spousal support.’’
   The principles governing our review of the defen-
dant’s claims are well established. ‘‘Because we favor
arbitration as a means of settling private disputes, we
undertake judicial review of arbitration awards in a
manner designed to minimize interference with an effi-
cient and economical system of alternative dispute reso-
lution. . . . Furthermore, in applying this general rule
of deference to an arbitrator’s award, [e]very reason-
able presumption and intendment will be made in favor
of the [arbitration] award and of the arbitrators’ acts
and proceedings.’’ (Internal quotation marks omitted.)
State v. Connecticut State Employees Assn., SEI Local
2001, 287 Conn. 258, 270, 947 A.2d 928 (2008). ‘‘Judicial
review of [arbitration] decisions is narrowly confined.
. . . When the parties agree to arbitration and establish
the authority of the arbitrator through the terms of their
submission, the extent of our judicial review of the
award is delineated by the scope of the parties’ [arbitra-
tion] agreement.’’ (Internal quotation marks omitted.)
Harty v. Cantor Fitzgerald & Co., 275 Conn. 72, 80,
881 A.2d 139 (2005). This is because ‘‘[a]rbitration is a
creature of contract and the parties themselves, by the
terms of their submission, define the powers of the
arbitrators.’’ (Internal quotation marks omitted.)
LaFrance v. Lodmell, supra, 322 Conn. 850.
   The standard of review in this context depends on
whether the submission to the arbitrator is restricted or
unrestricted. A restricted submission, which expressly
‘‘restrict[s] the breadth of the issues [to be resolved by
the arbitrator], reserv[es] explicit rights, or condition[s]
the award on court review,’’ is subject to de novo
review. (Internal quotation marks omitted.) Office of
Labor Relations v. New England Health Care Employ-
ees Union, District 1199, AFL-CIO, 288 Conn. 223,
229, 951 A.2d 1249 (2008). The arbitrator’s award in
an unrestricted submission, by contrast, is considered
‘‘final and binding; thus the courts will not review the
. . . award for errors of law or fact.’’ (Internal quotation
marks omitted.) Harty v. Cantor Fitzgerald & Co.,
supra, 275 Conn. 80. ‘‘Where the submission does not
otherwise state, the arbitrators are empowered to
decide factual and legal questions and an award cannot
be vacated on the grounds that . . . the interpretation
of the agreement by the arbitrators was erroneous.
Courts will not review the evidence nor, where the
submission is unrestricted, will they review the arbitra-
tors’ decision of the legal questions involved.’’ (Internal
quotation marks omitted.) Id.
   The parties have not addressed in their briefs whether
the submission to the arbitrator was restricted; nor have
they asked us to review de novo the award’s division
of the home equity. Instead, both parties present their
competing arguments using the ‘‘scope of the submis-
sion’’ and ‘‘manifest disregard of the law’’ grounds to
vacate an award under § 52-418 (a) (4). That presenta-
tion presupposes an unrestricted submission. See
Toland v. Toland, 179 Conn. App. 800, 807 n.5, 182 A.3d
651 (‘‘analysis under § 52-418 . . . applies when a party
attempts to vacate unrestricted submissions’’ (empha-
sis in original)), cert. denied, 328 Conn. 935, 183 A.3d
1174 (2018). We will address the parties’ claims as they
have been presented to us and, therefore, apply the
standard of review applicable to unrestricted submis-
sions.24 See, e.g., Industrial Risk Insurers v. Hartford
Steam Boiler Inspection & Ins. Co., 258 Conn. 101, 112,
779 A.2d 737 (2001) (‘‘[a] submission is unrestricted
unless otherwise agreed by the parties’’ (internal quota-
tion marks omitted)); Maluszewski v. Allstate Ins. Co.,
34 Conn. App. 27, 36, 640 A.2d 129 (‘‘[T]he parties easily
could have provided that the arbitrators’ conclusions
of law would be subject to de novo review. The failure
explicitly to do so in this case leaves the submission
unrestricted.’’), cert. denied, 229 Conn. 921, 642 A.2d
1214 (1994).
   The consequence of this limitation is significant
because it means that judicial review is confined to
determining only whether the arbitrator exceeded her
authority under § 52-418. ‘‘[A] claim that the arbitrators
have ‘exceeded their powers’ may be established under
§ 52-418 in either one of two ways: (1) the award fails
to conform to the submission, or, in other words, falls
outside the scope of the submission; or (2) the arbitra-
tors manifestly disregarded the law.’’ Harty v. Cantor
Fitzgerald & Co., supra, 275 Conn. 85. Contrary to the
trial court’s ruling, neither ground for judicial interven-
tion exists here.
                             B
                   Scope of the Award
   ‘‘The standard for reviewing a claim that the award
does not conform to the submission requires what we
have termed ‘in effect, de novo judicial review.’ ’’ Id.,
84. The de novo label in this context means something
very different from typical de novo review because
review under this standard and in this setting ‘‘is limited
to a comparison of the award to the submission. Our
inquiry generally is limited to a determination as to
whether the parties have vested the arbitrators with
the authority to decide the issue presented or to award
the relief conferred. With respect to the latter, we have
explained that, as long as the arbitrator’s remedies were
consistent with the agreement they were within the
scope of the submission. . . . In making this determi-
nation, the court may not engage in fact-finding by pro-
viding an independent interpretation of the contract,
but simply is charged with determining if the arbitrators
have ignored their obligation to interpret and to apply
the contract as written.’’ (Citations omitted; footnotes
omitted; internal quotation marks omitted.) Id., 85–86;
see also AFSCME, Council 4, Local 2663 v. Dept. of
Children & Families, 317 Conn. 238, 252 n.8, 117 A.3d
470 (2015) (‘‘although this court has stated that a court’s
review of an arbitration award is in effect, de novo
judicial review, this means only that we draw our own
conclusions regarding whether an arbitration award
conforms to the submission’’ (internal quotation marks
omitted)). To justify vacating an award on the ground
that the award exceeds the scope of the submission,
‘‘we must determine that the award necessarily falls
outside the scope of the submission.’’ (Emphasis in
original.) Harty v. Cantor Fitzgerald & Co., supra, 275
Conn. 98; see also United Paperworkers International
Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 38, 108 S.
Ct. 364, 98 L. Ed. 2d 286 (1987) (‘‘as long as the arbitrator
is even arguably construing or applying the contract
and acting within the scope of his authority, that a
court is convinced he committed serious error does not
suffice to overturn his decision’’); AFSCME, Council 4,
Local 1303-325 v. Westbrook, 309 Conn. 767, 780, 75
A.3d 1 (2013) (‘‘It is not [the court’s] role to determine
whether the arbitrator’s interpretation of the collective
bargaining agreement was correct. It is enough to
uphold the judgment of the court, denying the [union’s]
application to vacate the award, that such interpretation
was a good faith effort to interpret the terms of the
collective bargaining agreement.’’ (Internal quotation
marks omitted.)).
   To determine whether the arbitrator’s award neces-
sarily fell outside the scope of the submission, we begin
with the language of the arbitration agreement. The
parties’ disagreement is centered on two of its provi-
sions. The first provides in relevant part: ‘‘The parties
agree to be guided by the laws . . . of Connecticut
during the arbitration process and with respect to the
substantive issues submitted for resolution by the
[a]rbitrator, except that the [a]rbitrator shall be guided
by the French Civil Code with regard to any claim by
the parties that the [a]rbitrator either vacate their pre-
marital agreement or effectuate their premarital agree-
ment and if effectuated determine what property is
included within the scope of the premarital agreement
pursuant to [the] French Civil Code.’’ The second provi-
sion provides in relevant part: ‘‘The parties shall arbi-
trate the dissolution of marriage action, including, but
not limited to issues of’’ how to ‘‘determine the validity
and effectuation of the parties’ premarital agreement;
and if effectuated determine what property is included
within the scope of the premarital agreement pursuant
to [the] French Civil Code . . . .’’
  The plaintiff argues that these provisions required the
arbitrator to apply the French Civil Code to determine
whether property was joint or separate and to allocate
property between the parties in accordance with that
law. The defendant advocates a narrower construction,
under which the arbitration agreement required French
law to be applied to only two issues: (1) whether the
premarital agreement would be enforced, and (2) what
property came within the scope of the premarital agree-
ment. The defendant contends that, because there ulti-
mately was no dispute between the parties over either
the enforceability of the premarital agreement or the
inclusion of the marital home within the scope of the
assets subject to the premarital agreement, the arbitra-
tor’s award plainly conformed to the scope of the sub-
mission.
   The language of the arbitration agreement is unclear
at best with regard to the issues in the present case.25
We need not, however, choose between the parties’
competing interpretations of these specific provisions
contained in the arbitration agreement. The question
for this court is not whether the arbitrator decided
the issues correctly but only whether the issues were
submitted for her to decide. ‘‘In determining whether
an arbitrator has exceeded the authority granted under
the contract, a court cannot base the decision on
whether the court would have ordered the same relief,
or whether . . . the arbitrator correctly interpreted the
contract. The court must instead focus on whether the
[arbitrator] had authority to reach a certain issue . . . .
[A]s long as the arbitrator is even arguably construing
or applying the contract and acting within the scope of
authority, the award must be enforced. The arbitrator’s
decision cannot be overturned even if the court is con-
vinced that the arbitrator committed serious error.’’
(Internal quotation marks omitted.) Comprehensive
Orthopaedics & Musculoskeletal Care, LLC v. Axt-
mayer, 293 Conn. 748, 755, 980 A.2d 297 (2009). ‘‘[A]s
long as the arbitrator’s remedies were consistent with
the agreement they were within the scope of the submis-
sion. . . . [T]he court may not engage in fact-finding by
providing an independent interpretation of the contract,
but simply is charged with determining if the arbitrators
have ignored their obligation to interpret and to apply
the contract as written.’’ (Citations omitted; internal
quotation marks omitted.) Harty v. Cantor Fitzgerald &
Co., supra, 275 Conn. 86; see also Stratford v. Interna-
tional Assn. of Firefighters, AFL-CIO, Local 998, 248
Conn. 108, 116, 728 A.2d 1063 (1999) (‘‘it is the arbitra-
tor’s judgment that was bargained for and contracted
for by the parties, and we do not substitute our own
judgment merely because our interpretation of the
agreement or contract at issue might differ from that
of the arbitrator’’).
   We have no difficulty answering this question in the
affirmative. There is no evidence that the arbitrator
ignored her obligation to interpret and to apply the
arbitration agreement. The arbitrator carefully consid-
ered the arbitration submission in reaching her award,
as demonstrated by her reference to the contested lan-
guage in the arbitration agreement and her explanation
that ‘‘both parties are asking this arbitrator and the
court to enforce the premarital agreement in accor-
dance with its terms. Therefore, the controversy
between them is not as to whether the premarital agree-
ment should be enforced but, instead, what the reach
of its terms [is] regarding assets, and, as to certain
issues, whether French law or Connecticut law applies.’’
The arbitrator determined that the home equity fell
within the scope of the premarital agreement, as evi-
denced by the arbitrator’s reliance on the premarital
agreement to reach her determination that the home
was joint property because it was held in both par-
ties’ names.
   In comparing the award to the submission, it is clear
that the arbitrator fulfilled her obligation to interpret
and to apply the arbitration agreement. See, e.g., Harty
v. Cantor Fitzgerald & Co., supra, 275 Conn. 85–86.
Although the plaintiff challenges the correctness of the
arbitrator’s interpretation of the arbitration agreement,
it is beyond the scope of our review to substitute our
own interpretation of the contract for the arbitrator’s
when the arbitrator had fulfilled her obligation to inter-
pret and to apply the agreement. See AFSCME, Council
4, Local 1303-325 v. Westbrook, supra, 309 Conn. 780;
Harty v. Cantor Fitzgerald & Co., supra, 85–86. We
agree with the defendant that the arbitrator’s award did
not exceed the scope of the parties’ submission, and
the trial court erred in ruling that it did.
                            C
            Manifest Disregard of the Law
  The defendant next claims that the trial court incor-
rectly concluded that the arbitrator manifestly disre-
garded the law when she distributed the equity in the
marital home pursuant to Connecticut law. In response,
the plaintiff argues that the arbitrator manifestly disre-
garded the law by not adhering to the choice of law
provision in the premarital agreement, which she argues
designated French law as governing the distribution of
joint property. Because the arbitrator’s determination
was not an ‘‘egregious or patently irrational misperfor-
mance of duty’’; (internal quotation marks omitted)
Saturn Construction Co. v. Premier Roofing Co., 238
Conn. 293, 308, 680 A.2d 1274 (1996); we agree with
the defendant that the arbitrator did not manifestly
disregard the law.
   Manifest disregard of the law is an extremely deferen-
tial standard of review. ‘‘[T]he manifest disregard of
the law ground for vacating an arbitration award is
narrow and should be reserved for circumstances of an
arbitrator’s extraordinary lack of fidelity to established
legal principles.’’ (Internal quotation marks omitted.)
Garrity v. McCaskey, supra, 223 Conn. 10. This level of
deference is appropriate because the parties voluntarily
have chosen arbitration as a means to resolve their
legal dispute. See id., 4 (‘‘[w]hen the parties agree to
arbitration and establish the authority of the arbitrator
through the terms of their submission, the extent of
our judicial review of the award is delineated by the
scope of the parties’ agreement’’); see also Groton v.
United Steelworkers of America, 254 Conn. 35, 51–52,
757 A.2d 501 (2000) (‘‘Voluntary arbitration is a method
by which parties freely determine that their disputes
will be resolved, at least in the first instance, not by
public officials such as judges or administrators, but
by arbitrators. Our legal system encourages that deter-
mination by ordinarily giving great deference to . . .
both the factual and legal determinations of the arbitra-
tors.’’ (Citation omitted.)). As an essential component
of that choice, they have agreed to bypass the usual
adjudicative apparatus, including its conventional
appellate features, for the advantages that accompany
private arbitration. To borrow a phrase from the mar-
riage ceremony, that choice is made ‘‘for better or for
worse,’’ which, in this context, means that the arbitra-
tor’s decision is final and binding unless it is manifestly,
obviously, and indisputably wrong. Review by a judicial
authority is not forfeited entirely, but it is conducted
under a different and far less rigorous level of scrutiny.
   Under this ‘‘highly deferential standard’’; Harty v.
Cantor Fitzgerald & Co., supra, 275 Conn. 102; our
precedent instructs that three elements must be satis-
fied before we will ‘‘vacate an arbitration award on the
ground that the arbitration panel manifestly disregarded
the law: (1) the error was obvious and capable of being
readily and instantly perceived by the average person
qualified to serve as an arbitrator; (2) the arbitration
panel appreciated the existence of a clearly governing
legal principle but decided to ignore it; and (3) the
governing law alleged to have been ignored by the arbi-
tration panel is [well-defined], explicit, and clearly
applicable.’’ (Internal quotation marks omitted.) Nor-
walk Police Union, Local 1727, Council 15, AFSCME,
AFL-CIO v. Norwalk, 324 Conn. 618, 629, 153 A.3d 1280
(2017). ‘‘[E]very reasonable presumption and intend-
ment will be made in favor of the [arbitration] award
and of the arbitrators’ acts and proceedings.’’ (Internal
quotation marks omitted.) State v. Connecticut State
Employees Assn., SEIU Local 2001, supra, 287 Conn.
270.
   These elements are not satisfied in the present case.
This should come as no surprise to the parties in light
of the nature of the legal issues that they agreed to have
determined by the arbitrator—which include questions
requiring the interpretation of an opaquely worded,
French matrimonial contract that incorporates unfamil-
iar provisions of French law submitted to a sole arbitra-
tor pursuant to an arbitration agreement, which itself
employed inexact language providing that the arbitrator
shall be ‘‘guided’’ by the relevant French law only in
limited respects. Under these circumstances, each of
the parties—knowing that litigation was impending—
voluntarily accepted a real and substantial risk of being
disappointed by an outcome with very limited opportu-
nity for judicial review under the manifest disregard
standard.
  The premarital agreement provides that, ‘‘unless
there is legal proof to the contrary . . . [r]eal property
and business assets shall be presumed to belong to the
one of the spouses in whose name the acquisition is
made, and to both, if the acquisition is made in both
of their names.’’ The arbitrator found that the parties’
marital home was joint property under the premarital
agreement because it was acquired in both parties’ names
and neither party had presented evidence to rebut the
presumption of joint ownership. Because we do not
review an arbitrator’s award under an unrestricted sub-
mission for errors of law or fact; Harty v. Cantor Fitz-
gerald & Co., supra, 275 Conn. 80; we will not disturb
the arbitrator’s finding, uncontested by the parties, that
there was no evidence directly or expressly rebutting
the agreement’s presumption of joint ownership; nor
will we disturb the arbitrator’s resulting classification of
the home as joint property under the premarital agree-
ment. The arbitrator’s determination that the home
equity was joint property under the premarital agree-
ment demonstrated careful consideration of the terms
of the agreement, aided, as the arbitrator deemed perti-
nent, by the testimony of the parties’ expert witnesses
on French law. The arbitration award did not constitute
an ‘‘egregious or patently irrational rejection of clearly
controlling legal principles’’ constituting a manifest dis-
regard of the law. Garrity v. McCaskey, supra, 223
Conn. 11.
  The plaintiff argues that the arbitrator manifestly dis-
regarded the choice of law provision in the premarital
agreement, which ‘‘designate[d], as the law to be appli-
cable to their matrimonial regime, the French law
. . . .’’26 Typically, a claim that the arbitrator has mani-
festly disregarded the law depends on some applicable
statutory provision or common-law rule that the arbitra-
tor is claimed to have egregiously ignored. See, e.g.,
Board of Education v. New Milford Education Assn.,
331 Conn. 524, 531, 205 A.3d 552 (2019) (claimed mani-
fest disregard of collateral estoppel and res judicata
doctrines); Economos v. Liljedahl Bros., Inc., 279 Conn.
300, 308, 901 A.2d 1198 (2006) (claimed manifest disre-
gard of Home Improvement Act, General Statutes § 20-
429 (a)); Saturn Construction Co. v. Premier Roofing
Co., supra, 238 Conn. 305–306 (claimed manifest disre-
gard of statutory notice requirement under General Stat-
utes § 49-41a); Garrity v. McCaskey, supra, 223 Conn.
11–12 (claimed manifest disregard of federal and state
statutes of limitations). Here, the plaintiff argues that
the arbitrator manifestly disregarded a binding, contrac-
tual choice of law provision in the premarital agreement
executed by the parties. We disagree that ‘‘[t]he excep-
tionally high burden for proving a claim of manifest
disregard of the law under § 52-418 (a) (4)’’ is met in
the present case. (Internal quotation marks omitted.)
State v. Connecticut State Employees Assn., SEIU Local
2001, supra, 287 Conn. 280.
   The arbitrator’s decision to distribute the home equity
pursuant to Connecticut law was based on two related
determinations, namely, (1) her interpretation and
application of the provisions in the premarital agree-
ment governing the classification of the home as joint
property, and (2) her conclusion that the separation of
property ‘‘matrimonial regime’’ chosen by the parties
did not designate French law to govern the distribution
of joint property. The arbitrator identified a number of
gaps in the premarital agreement that led her to con-
clude that it did not explicitly designate the law govern-
ing the distribution of joint property. The arbitrator
noted that the premarital agreement specifically pro-
vided that ‘‘each party’s separate property would remain
the separate property of its owner and belong exclu-
sively to that party in the event of a dissolution of
[the] marriage.’’ The agreement, however, contained
no equally explicit provision for the division of joint
property. Indeed, the only other mention in the premari-
tal agreement of how property would be treated upon
the dissolution of the marriage appeared in a single
paragraph, which provided: ‘‘At the time of the dissolu-
tion of the marriage, the spouses or their heirs and
representatives shall take back all items for which they
can prove being the owners by title, use, mark or
invoice. All items over which no right of ownership can
be proven shall be deemed to belong automatically and
indivisibly to each one of the spouses, in equal parts.’’
Thus, the premarital agreement provided for the distri-
bution upon divorce of separate property and property
for which no owner could be established but contained
no similar provision regarding joint property.
   Finding no explicit directive in the premarital agree-
ment for the distribution of joint property upon divorce,
the arbitrator then queried whether the agreement pro-
vided for a choice of law governing the distribution of
joint property. The arbitrator explained: ‘‘The [premari-
tal] agreement does . . . explicitly choose French law
to govern the parties’ relationship during the term of
their marriage. In article I of [that] agreement, the par-
ties ‘designate[d], as the law to be applicable to their
matrimonial regime, the French law,’ and ‘adopt[ed]
as the basis for their union the regime of the separation
of property, as . . . established by [the French Civil
Code].’ . . . During their marriage, the parties were to
manage their property and answer for their own debts
under the French regime of separation. . . . The [pre-
marital] agreement does not, however, include a similar
choice of law provision to govern the parties’ joint prop-
erty in the event of divorce.’’ (Citations omitted; empha-
sis in original.) The arbitrator’s conclusion that the dis-
tribution of joint property upon dissolution was not a
subject within the ‘‘matrimonial regime’’ referred to by
the premarital agreement was supported in part by her
finding that, ‘‘[h]istorically, [a French marital contract’s]
purpose was to govern the relationship of the spouses
during their marriage and to make provisions for the
eventuality of death—not the eventuality of divorce.
Only in more recent times have French marital con-
tracts also been used to define the rights of the spouses
in the event of either death or divorce.’’ The uncertainty
of the historical tradition, when combined with the tex-
tual ambiguity in the premarital agreement itself, under-
mines the plaintiff’s claim of manifest error.
   The plaintiff claims that the arbitrator improperly
construed the choice of law provision in the premarital
agreement to be inapplicable to the distribution of joint
property upon dissolution of the parties’ marriage.
Essentially, the plaintiff takes issue with the arbitrator’s
interpretation of the meaning and extent of the ‘‘matri-
monial regime’’ by which the parties intended to be
governed under the premarital agreement. It is well
established, however, that mere disagreement with the
arbitrator’s interpretation of an agreement falls far short
of establishing a manifest disregard of the law. See
Harty v. Cantor Fitzgerald & Co., supra, 275 Conn.
103–104 (‘‘[T]he defendant’s claim is predicated largely
on the arbitrators’ interpretation of the agreement and
factual findings . . . . [T]hese issues are beyond the
scope of our review.’’ (Footnote omitted.)); Saturn
Construction Co. v. Premier Roofing Co., supra, 238
Conn. 308 (‘‘[a] party’s mere disagreement with the pan-
el’s interpretation and application of established legal
principles is a far cry from the egregious or patently
irrational misperformance of duty that must be shown
in order to prove a manifest disregard of the law under
§ 52-418 (a) (4)’’ (internal quotation marks omitted)).
    The deference owed to the arbitrator’s decision is
not defeated, even if the losing party’s preferred inter-
pretation finds substantial support upon a close analysis
of the controlling legal principles at issue. In other
words, the plaintiff does not satisfy the manifest disre-
gard standard simply by persuading us that the arbitra-
tor misinterpreted the choice of law provision in the
premarital agreement.27 See State v. Connecticut State
Employees Assn., SEIU Local 2001, supra, 287 Conn.
281 (‘‘even if the arbitrator’s decision constitutes a mis-
application of the relevant law, we are not at liberty to
set aside an [arbitrator’s] award because of an arguable
difference regarding the meaning or applicability of
laws’’ (emphasis in original; internal quotation marks
omitted)); Garrity v. McCaskey, supra, 223 Conn. 11–12
(‘‘[W]e do not review an arbitrator’s decision merely
for errors of law . . . . Even if the arbitrators were to
have misapplied the [applicable law], such a miscon-
struction of the law would not demonstrate the arbitra-
tors’ egregious or patently irrational rejection of clearly
controlling legal principles.’’). This deference follows
from our narrowly confined review of arbitration
awards. Harty v. Cantor Fitzgerald & Co., supra, 275
Conn. 80. The parties bargained for arbitration and
established the authority of the arbitrator through their
submission. We will not substitute our interpretation
of the premarital agreement for that of the arbitrator.
See, e.g., Oxford Health Plans, LLC v. Sutter, 569 U.S.
564, 573, 133 S. Ct. 2064, 186 L. Ed. 2d 113 (2013) (‘‘The
arbitrator did what the parties requested: He provided
an interpretation of the contract resolving [their dis-
pute]. His interpretation went against [the petitioner],
maybe mistakenly so. But still, [the petitioner] does not
get to rerun the matter in a court. . . . [T]he question
for a judge is not whether the arbitrator construed the
parties’ contract correctly, but whether he construed
it at all.’’); State v. New England Health Care Employees
Union, District 1199, AFL-CIO, 265 Conn. 771, 780,
830 A.2d 729 (2003) (‘‘[I]t was incumbent upon the arbi-
trator to interpret the relevant language. Although the
plaintiff and the trial court may disagree with the arbi-
trator’s ultimate interpretation of that section . . . it
is the arbitrator’s judgment that was bargained for . . .
and we do not substitute our own judgment merely
because our interpretation of the agreement or contract
at issue might differ from that of the arbitrator.’’ (Inter-
nal quotation marks omitted.)).
  To meet the applicable standard, the error must be
obvious by reference to explicit and clearly applicable
law. Norwalk Police Union, Local 1727, Council 15,
AFSCME, AFL-CIO v. Norwalk, supra, 324 Conn. 629.
The plaintiff’s preferred interpretation in this case may
be correct, but it is not obviously correct based on the
explicit requirements of the premarital agreement or
French law. The ambiguities in the premarital agree-
ment go to the heart of the required distribution of joint
property upon divorce, making the proper distribution
of that property far from obvious. To summarize, the
premarital agreement explicitly provided for the distri-
bution upon divorce of separate property and property
for which ownership could not be established, but it
was conspicuously silent on the distribution of joint
property upon divorce. The premarital agreement
declared that French law governed their ‘‘matrimonial
regime’’ but left the meaning of this critical term unde-
fined. In light of these ambiguities, any error that may
have been made by the arbitrator in distributing the
equity in the marital home did not amount to an ‘‘egre-
gious or patently irrational misperformance of duty’’;
(internal quotation marks omitted) Saturn Construc-
tion Co. v. Premier Roofing Co., supra, 238 Conn. 308;
that would permit a court to vacate the arbitration
award.
                           IV
       ISSUES RELATED TO CHILD SUPPORT
   Finally, the defendant claims that the trial court
improperly vacated the arbitration award on the ground
that the award included issues related to child support
in violation of §§ 46b-66 (c) and 52-408. See footnotes
6 and 7 of this opinion. Alternatively, the defendant
claims that, even if the trial court correctly concluded
that the award violated §§ 46b-66 (c) and 52-408, the
portion of the award related to child support was sever-
able from the remainder of the award. The plaintiff
responds that the trial court correctly concluded that
the award violated §§ 46b-66 (c) and 52-408 and argues
that the portion of the award related to child support
was not severable. We agree with the plaintiff that the
trial court correctly determined that the award violated
§§ 46b-66 (c) and 52-408 but conclude that the portion
of the award related to child support was severable
from the remainder of the award.
  A number of the provisions in the award directly
concerned the care and support of the parties’ chil-
dren.28 The award allocated the payment of child care
expenses, health insurance and health expenses for the
children, and the children’s extracurricular expenses,
and required the defendant to maintain life insurance
for the benefit of the children.29 The defendant does
not claim that the trial court incorrectly concluded that
these were ‘‘issues related to child support’’ prohibited
under §§ 46b-66 (c) and 52-408. Instead, the defendant
claims that the inclusion of issues related to child sup-
port could be challenged only under the common-law,
public policy grounds for vacating an award and that
the plaintiff waived and should be estopped from chal-
lenging the award on those grounds. We are not per-
suaded.
  To address the defendant’s argument, we must deter-
mine whether the prohibition on the inclusion of child
support in arbitration awards under §§ 46b-66 (c) and
52-408 is capable of being waived by a party to an
arbitration. ‘‘Waiver is the intentional relinquishment
or abandonment of a known right or privilege. . . . As
a general rule, both statutory and constitutional rights
and privileges may be waived.’’ (Citations omitted; inter-
nal quotation marks omitted.) Pereira v. State Board
of Education, 304 Conn. 1, 39–40, 37 A.3d 625 (2012).
However, ‘‘only the party who benefits from or is pro-
tected by the right may waive that right. . . . Parties
may not waive statutory rights [when] a question of
public policy is involved. Likewise, a law established
for a public reason cannot be waived or circumvented
by a private act or agreement.’’ (Citations omitted; inter-
nal quotation marks omitted.) Id., 40.
   As we stated in part I of this opinion, §§ 46b-66 (c)
and 52-408 prohibit the inclusion of issues related to
child support in arbitration awards. On the face of these
statutes, it is clear that the prohibition is not intended
to safeguard the rights of the parties to the arbitration
in a marital dissolution action but to protect the rights
of their nonparty children. ‘‘[T]he fundamental purpose
of child support . . . is to provide for the care and
well-being of minor children . . . .’’ (Internal quotation
marks omitted.) Tomlinson v. Tomlinson, 305 Conn.
539, 555, 46 A.3d 112 (2012). Thus, the ‘‘[statutory] duty
on divorced parents to support the minor children of
their marriage . . . creates a corresponding right in
the children to such support.’’ (Emphasis added; inter-
nal quotation marks omitted.) Id. By reserving the issue
of child support for determination by the trial court,
which must by law consider the state’s child support
guidelines; Tuckman v. Tuckman, supra, 308 Conn. 205;
the legislature ensured fidelity to these vital interests.
See, e.g., Kirwan v. Kirwan, supra, 185 Conn. App. 733
(‘‘although binding arbitration may be utilized to resolve
many types of issues arising in the course of civil litiga-
tion, including in a marital dissolution action, the legis-
lature concluded, as a matter of public policy, that
issues involving custody, visitation, and child support
must be resolved only by a court’’).
   In light of these well established purposes behind the
child support statutes, the statutory prohibition on the
arbitration of issues related to child support ‘‘serves
important public and institutional policy objectives that
are independent of, and perhaps even paramount to,
[the plaintiff’s] interest as a party to the litigation.’’
(Emphasis omitted.) Santiago v. State, 261 Conn. 533,
543–44, 804 A.2d 801 (2002). The right to a child support
determination that ‘‘provide[s] for the care and well-
being of minor children’’; (internal quotation marks
omitted) Tomlinson v. Tomlinson, supra, 305 Conn.
555; was not the plaintiff’s to waive. Cf. State v. Banks,
321 Conn. 821, 856, 146 A.3d 1 (2016) (Rogers, C. J.,
concurring) (‘‘I find it extremely doubtful . . . that the
state could waive the [statutory] requirement that [cur-
rently incarcerated felons] submit to the taking of a
DNA sample, which serves important public . . . pol-
icy objectives’’ (internal quotation marks omitted)). The
plaintiff did not, and could not, waive the statutory
prohibition against the arbitration of issues related to
child support.
   Even so, the portion of the award that included issues
related to child support was severable from the remain-
der of the award. ‘‘We previously have characterized
the financial orders in dissolution proceedings as
resembling a mosaic, in which all the various financial
components are carefully interwoven with one another.
. . . Accordingly, when an appellate court reverses a
trial court judgment based on an improper alimony,
property distribution, or child support award, the appel-
late court’s remand typically authorizes the trial court
to reconsider all of the financial orders. . . . We also
have stated, however, that [e]very improper order . . .
does not necessarily merit a reconsideration of all of
the trial court’s financial orders. A financial order is
severable when it is not in any way interdependent with
other orders and is not improperly based on a factor
that is linked to other factors. . . . In other words, an
order is severable if its impropriety does not place the
correctness of the other orders in question. . . .
Determining whether an order is severable from the
other financial orders in a dissolution case is a highly
fact bound inquiry.’’ (Citations omitted; internal quota-
tion marks omitted.) Tuckman v. Tuckman, supra, 308
Conn. 214. We previously have explained that an invalid
portion of an arbitration award may be severed from the
remainder of the award. See Bodner v. United Services
Automobile Assn., 222 Conn. 480, 489, 610 A.2d 1212
(1992) (‘‘[when] specific questions have been submitted
to the arbitrators, we have held that the portion of the
arbitrators’ award that was entirely outside the submis-
sion was void’’); Local 63, Textile Workers Union of
America, C.I.O. v. Cheney Bros., 141 Conn. 606, 619,
109 A.2d 240 (1954) (‘‘when an arbitrator exceeds his
authority, the award is void only to the extent that he
does so, if the part [that] is void can be separated from
the rest without injustice and without affecting the mer-
its of the part of the award [that] is within the submis-
sion’’), cert. denied, 348 U.S. 959, 75 S. Ct. 449, 99 L.
Ed. 748 (1955), and cert. denied, 348 U.S. 959, 75 S. Ct.
450, 99 L. Ed. 478 (1955); Parmelee v. Allen, 32 Conn.
115, 116 (1864) (‘‘[i]f several distinct matters are submit-
ted [to arbitration], the award as to some of them may
be good while it is void as to the residue’’).
   Nothing in the arbitrator’s award indicates that the
orders related to child support are interdependent with
the other financial orders. Indeed, the parties stipulated
to a child support presumptive minimum before entering
arbitration and had this amount entered as a separate
order of the court, as the arbitrator referenced in her
award. We conclude that the portion of the arbitration
award pertaining to child care expenses, child related
health expenses, extracurricular expenses, and the
maintenance of life insurance for the benefit of the
children is severable from the alimony, property divi-
sion, and other unrelated financial orders in the award.
See Misthopoulos v. Misthopoulos, 297 Conn. 358, 390,
999 A.2d 721 (2010) (remanding for reconsideration of
child support orders alone); Maturo v. Maturo, supra,
296 Conn. 125 (same); Kavanah v. Kavanah, 142 Conn.
App. 775, 785, 66 A.3d 922 (2013) (same).
   The judgment is reversed insofar as the trial court
granted the plaintiff’s motion to vacate and denied the
defendant’s application to confirm that portion of the
arbitration award relating to the division between the
parties of the equity in the marital home; the judgment is
affirmed insofar as the trial court granted the plaintiff’s
motion to vacate and denied the defendant’s application
to confirm that portion of the arbitration award relating
to child support; the case is remanded with direction
to render judgment (1) granting the plaintiff’s motion
to vacate the arbitration award insofar as it included
orders related to child support but denying the motion
to vacate the award in all other respects, and (2) denying
the application to confirm that portion of the arbitration
award relating to child support but granting the applica-
tion to confirm the award in all other respects.
   In this opinion the other justices concurred.
   * The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   ** September 24, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     All references in this opinion to the premarital agreement are to the
certified English translation of the agreement provided by the plaintiff. The
accuracy of this translation is uncontested.
   2
     The arbitrator determined the total equity in the home to be $531,000.
That factual finding has not been challenged.
   3
     The arbitrator corrected a scrivener’s error that the plaintiff had identi-
fied in her motion.
   4
     General Statutes § 52-418 (a) provides in relevant part: ‘‘Upon the applica-
tion of any party to an arbitration, the superior court for the judicial district
in which one of the parties resides . . . shall make an order vacating the
award if it finds any of the following defects: . . . (4) if the arbitrators have
exceeded their powers or so imperfectly executed them that a mutual, final
and definite award upon the subject matter submitted was not made.’’
   5
     General Statutes § 52-423 provides: ‘‘An appeal may be taken from an
order confirming, vacating, modifying or correcting an award, or from a
judgment or decree upon an award, as in ordinary civil actions.’’
   6
     General Statutes § 46b-66 (c) provides in relevant part: ‘‘The provisions
of chapter 909 shall be applicable to any agreement to arbitrate in an action
for dissolution of marriage under this chapter, provided . . . such agree-
ment and an arbitration pursuant to such agreement shall not include issues
related to child support, visitation and custody. An arbitration award in
such action shall be confirmed, modified or vacated in accordance with the
provisions of chapter 909.’’
   7
     General Statutes § 52-408 provides: ‘‘An agreement in any written con-
tract, or in a separate writing executed by the parties to any written contract,
to settle by arbitration any controversy thereafter arising out of such con-
tract, or out of the failure or refusal to perform the whole or any part
thereof, or a written provision in the articles of association or bylaws of
an association or corporation of which both parties are members to arbitrate
any controversy which may arise between them in the future, or an agree-
ment in writing between two or more persons to submit to arbitration any
controversy existing between them at the time of the agreement to submit,
or an agreement in writing between the parties to a marriage to submit to
arbitration any controversy between them with respect to the dissolution
of their marriage, except issues related to child support, visitation and
custody, shall be valid, irrevocable and enforceable, except when there
exists sufficient cause at law or in equity for the avoidance of written
contracts generally.’’
   8
     We recognize that, in LaFrance, we stated that, ‘‘before chapter 909 can
apply to an agreement to arbitrate between parties to a marriage, it must
meet the requirements set forth in § 46b-66 (c).’’ LaFrance v. Lodmell, supra,
322 Conn. 837. At the same time, however, we stated that §§ 46b-66 (c) and
52-408 must be ‘‘read . . . to operate harmoniously. Indeed, it is important
to note that the relevant provisions within §§ 46b-66 (c) and 52-408 were
both adopted by the legislature in 2005. See Public Acts 2005, No. 05-258,
§§ 1 and 2.’’ LaFrance v. Lodmell, supra, 838. We therefore construed § 46b-
66 (c) to provide that, ‘‘if a court finds an agreement to arbitrate fair and
equitable, it will be subject to the provisions of chapter 909. In turn, § 52-
408 includes agreements to arbitrate between parties to a marriage in those
agreements to arbitrate that are governed by chapter 909, subject to the
court’s finding that the agreement to arbitrate is fair and equitable.’’ Id. In
the present case, it is undisputed that the parties’ agreement to arbitrate is
fair and equitable; therefore, pursuant to LaFrance, we conclude that it is
‘‘subject to the provisions of chapter 909.’’ Id.
   9
     The plaintiff ignores the self-regarding consequences of her own argu-
ment. If chapter 909 is inapplicable to the present case, the trial court
necessarily lacked the authority to grant her motion to vacate the arbitration
award under § 52-418.
   10
      General Statutes § 52-420 (b) provides: ‘‘No motion to vacate, modify
or correct an award may be made after thirty days from the notice of the
award to the party to the arbitration who makes the motion.’’
   11
      The defendant filed a supplemental memorandum of law in opposition
to the motion to vacate and in support of the application to confirm the
award on August 7, 2018. In this supplemental memorandum of law, the
defendant reiterated his claim that the trial court lacked subject matter
jurisdiction to consider the plaintiff’s motion to vacate the award and also
argued that there was no basis under § 52-418 (a) (4) to vacate the award.
   12
      The court and the defendant’s counsel discussed responsive briefing at
the end of the August 10, 2018 hearing:
   ‘‘The Court: Okay. So . . . you wanted time to file a supplemental memo-
randum?
   ‘‘[The Defendant’s Counsel]: Yes, Your Honor. I believe I could file it this
afternoon. I just wanted to provide the town of Marlborough case—
   ‘‘The Court: Sure.
   ‘‘[The Defendant’s Counsel]: —that I cited for you.
   ‘‘The Court: Yeah. That’s fine. So it can be next week, whatever works
for you. . . . So, what would be—and what would be the timing that would
work for you?
                                       ***
   ‘‘The Court: So, shall we just say by next Friday?
   ‘‘[The Defendant’s Counsel]: Yes, Your Honor. I will certainly endeavor
to have it sooner.’’
   13
      The defendant argues that a motion to vacate is functionally equivalent
to a complaint and, therefore, must state the essential factual allegations
necessary to confer jurisdiction. The analogy is inapt. Unlike the fact plead-
ing requirements for complaints in civil actions; see General Statutes § 52-
91 (‘‘[t]he first pleading on the part of the plaintiff shall be known as the
complaint and shall contain a statement of the facts constituting the cause
of action and, on a separate page of the complaint, a demand for the relief,
which shall be a statement of the remedy or remedies sought’’); § 52-420
does not require a movant to file a ‘‘statement of the facts constituting’’ the
basis for the motion. General Statutes § 52-91. We also decline the defen-
dant’s invitation to amend § 52-420 by judicial construction to achieve what
he argues would be a more efficient, economical, and expeditious procedure
for the judicial consideration of arbitration awards.
   14
      Indeed, the trial court in the present case took care to ensure that the
defendant was not prejudiced by the plaintiff’s belated submission. When
the defendant raised the issue of the plaintiff’s last minute filing, the trial
court offered the defendant a second hearing and an opportunity to file a
responsive brief at a ‘‘[time] that would work for’’ him. Footnote 12 of
this opinion.
   15
      Alternatively, the defendant argues that, ‘‘[e]ven if the . . . plaintiff’s
reference to § 52-418 (a) (4)’’ in her motion to vacate ‘‘was sufficient to give
the trial court jurisdiction to consider such grounds for vacatur,’’ the trial
court lacked jurisdiction over the plaintiff’s claims that the award (1) imper-
missibly included issues related to child support, and (2) violated the public
policy favoring the enforcement of premarital agreements. We are not per-
suaded. Subdivision (4) of § 52-418 (a) provides that an arbitration award
may be vacated ‘‘if the arbitrators have exceeded their powers or so imper-
fectly executed them that a mutual, final and definite award upon the subject
matter submitted was not made.’’ This ground for vacatur clearly includes
a claim that the arbitrator exceeded her authority by including in the award
issues related to child support in violation of §§ 46b-66 (c) and 52-408. As
for the plaintiff’s claim based on public policy, there is no need for us to
address the jurisdictional issue raised by the defendant because the trial
court did not discuss that claim in its order vacating the award and did not
rely on that ground in granting the plaintiff’s motion to vacate.
   16
      In Garrity v. McCaskey, 223 Conn. 1, 612 A.2d 742 (1992), we explained
that, in addition to the statutory grounds set forth in § 52-418, two common-
law grounds also exist for vacating an arbitration award: (1) ‘‘the award
rules on the constitutionality of a statute,’’ and (2) ‘‘the award violates clear
public policy . . . .’’ Id., 6.
   17
      See McCaffrey v. United Aircraft Corp., 147 Conn. 139, 142, 157 A.2d
920 (‘‘[a]ction in the courts to compel compliance with the arbitration provi-
sions of the agreement can be taken only by the parties as determined in
the agreement’’), cert. denied, 363 U.S. 854, 80 S. Ct. 1636, 4 L. Ed. 2d 1736
(1960); Colleran v. Cassidento, 27 Conn. App. 386, 394 n.7, 607 A.2d 434
(1992) (‘‘§ 52-418 provides that only a ‘party’ to an arbitration may make an
application to [the] Superior Court to vacate the arbitration award’’).
   18
      Virtually identical language appears in General Statutes § 52-417, which
provides in relevant part that, ‘‘[a]t any time within one year after an award
has been rendered and the parties to the arbitration notified thereof, any
party to the arbitration may make application to the superior court . . .
for an order confirming the award. . . .’’ (Emphasis added.) It would make
no sense, of course, to require that a party must be aggrieved by an arbitration
award before moving to confirm the award. We will not construe the very
same language used in § 52-418 to require aggrievement in connection with
a motion to vacate the award.
   19
      On January 8, 2018, the parties entered into a stipulation pendente lite
providing that (1) the defendant would pay the plaintiff child support in the
amount of $714 per week, and (2) the defendant would pay 73 percent and
the plaintiff would pay 27 percent of the children’s health expenses not
covered by insurance and extracurricular expenses. On August 10, 2018,
the parties entered into an additional stipulation pendente lite that essentially
reaffirmed the provisions of the January 8, 2018 stipulation and required
the defendant to pay all past due support amounts.
   20
      General Statutes § 46b-84 (a) provides in relevant part: ‘‘Upon or subse-
quent to the annulment or dissolution of any marriage or the entry of a
decree of legal separation or divorce, the parents of a minor child of the
marriage, shall maintain the child according to their respective abilities, if
the child is in need of maintenance. . . .’’
   21
      Section 46b-215a-2c (f) (1) (A) of the Regulations of Connecticut State
Agencies provides: ‘‘An order under this subparagraph shall direct either
parent to name the child as a beneficiary of any medical or dental insurance
or benefit plan carried by or available to such parent at reasonable cost.’’
   22
      Section 46b-215a-2c (g) (1) of the Regulations of Connecticut State
Agencies provides: ‘‘Subject to section 46b-215a-5c of the Regulations of
Connecticut State Agencies, the noncustodial parent shall be ordered to pay
the custodial parent a child care contribution as part of each child support
award entered under this section. Such contribution shall be for the purpose
of reimbursing the custodial parent for a portion of the child care costs
incurred on behalf of the subject child.’’
   23
      It was disputed whether the funds received by the plaintiff from her
father were a loan or a gift. The proper characterization does not matter
for present purposes.
   24
      The plaintiff argued in the trial court that the submission was restricted
but invoked, as she does here, the ‘‘scope of the submission’’ and ‘‘manifest
disregard of the law’’ grounds to vacate under § 52-418 (a) (4), which apply
to unrestricted submissions. The trial court’s order granting the plaintiff’s
motion to vacate the award did not explicitly address whether the submission
was restricted, but, as requested, the trial court invoked § 52-418 (a) (4) in
granting the plaintiff’s motion to vacate the award.
    25
       The arbitration agreement contains a number of perplexing word choices
that create difficulty for the plaintiff’s argument that the parties intended
to require the arbitrator to apply French law to determine how to distribute
the property after classifying it as separate or joint property. First, the
arbitration agreement provides that the arbitrator will be ‘‘guided’’ by the
French Civil Code in certain specified respects. Choice of law provisions
typically do not employ such gentle language but, instead, state unequivo-
cally what law will govern or control. Second, the irregular use of the word
‘‘effectuate’’ in the agreement leads to further ambiguity. The plaintiff argues
that ‘‘effectuating’’ the premarital agreement means carrying out the substan-
tive provisions of that agreement, an interpretation that would have substan-
tial force if it did not fight against the peculiar phrasing of the arbitration
agreement, which provides that the arbitrator ‘‘shall be guided by the French
Civil Code with regard to any claim by the parties that the [a]rbitrator either
vacate their premarital agreement or effectuate their premarital agreement
. . . .’’ (Emphasis added.) The parallel structure employed by the parties
suggests that ‘‘effectuate’’ is intended to mean the opposite of ‘‘vacate,’’ i.e.,
‘‘enforce.’’ This ambiguity leads to a lack of clarity that, in our view, is
never removed: Does the arbitrator effectuate the premarital agreement by
upholding its validity and applying its terms only to ‘‘determine what property
is included within the scope of the premarital agreement pursuant to [the]
French Civil Code,’’ as the defendant argues, or did the parties intend that
the effectuation of the premarital agreement would require the arbitrator
to apply French law in all respects when carrying out the substantive provi-
sions of that agreement? This question points to further confusion sowed
by the provision in the arbitration agreement stating that the arbitrator shall
‘‘determine what property is included within the scope of the premarital
agreement pursuant to [the] French Civil Code . . . .’’ Does this provision
mean, as the defendant argues, that the French Civil Code will be used only
to determine the proper categorization of property as separate or joint, or
does it mean, as the plaintiff argues, that the arbitrator also must apply
French law to the distribution of all property, whether joint or separate,
once a determination is made to effectuate the premarital agreement? The
plaintiff’s construction ultimately may be the better one, but the lack of
clarity makes it virtually impossible to argue that the arbitrator’s efforts to
untangle this knotty language exceeded the scope of the submission.
    26
       The plaintiff also argues that the arbitrator manifestly disregarded the
choice of law provision in the arbitration agreement. As we discussed in
part III B of this opinion, the choice of law provision in the arbitration
agreement was ambiguous and arguably inapplicable to the question of how
to distribute joint property. For this reason, the provision was not ‘‘[well-
defined], explicit, and clearly applicable’’; (internal quotation marks omitted)
Norwalk Police Union, Local 1727, Council 15, AFSCME, AFL-CIO v. Nor-
walk, supra, 324 Conn. 629; and any misapplication of the provision will
not constitute a manifest disregard of the law. See Harty v. Cantor Fitzger-
ald & Co., supra, 275 Conn. 103–105 (arbitrator’s interpretation of ‘‘patent
ambiguity’’ in contract could not establish manifest disregard of law).
    27
       Although it is not the case here, a situation could arise in which an
arbitrator’s interpretation of a contract provision constitutes a manifest
disregard of the law. See, e.g., Westerbeke Corp. v. Daihatsu Motor Co.,
Ltd., 304 F.3d 200, 214 (2d Cir. 2002) (‘‘[u]nless [the respondent] can show
that the arbitrator manifestly disregarded a clearly applicable and explicit
principle of contract construction in reading [the contract], we will not
disturb the arbitrator’s contractual interpretation’’); Yusuf Ahmed Algha-
nim & Sons, W.L.L. v. Toys ‘‘R’’ Us, Inc., 126 F.3d 15, 25 (2d Cir. 1997)
(‘‘[w]e will overturn an award [when] the arbitrator merely mak[es] the right
noises—noises of contract interpretation—while ignoring the clear meaning
of contract terms’’ (internal quotation marks omitted)), cert. denied, 522
U.S. 1111, 118 S. Ct. 1042, 140 L. Ed. 2d 107 (1998).
    28
       We do not suggest that it was the arbitrator’s intention to disregard the
statutes prohibiting the arbitration of issues related to child support. It
appears from the record that the parties actually induced this error, if
inadvertently so. The parties initially desired an unallocated award of ali-
mony and child support and, therefore, requested the arbitrator to include
child support in an unallocated award in a manner that would not violate
§§ 46b-66 (c) and 52-408. To that end, on October 13, 2017, the parties
submitted a stipulation to the court in which they recognized that ‘‘§ 46b-
66 (c) (2) provides that the arbitrator may not arbitrate child support.’’ The
stipulation also provided that the parties had filed financial affidavits and
calculated the child support presumptive minimum to be $714 per week
paid by the defendant to the plaintiff pursuant to the state’s child support
guidelines. The stipulation further provided: ‘‘The parties agree to this child
support minimum and to submit the balance of the issues (except for child
support) to the arbitrator to include [in] her issuance of orders regarding
the parties’ incomes and an unallocated alimony and child support order
that shall not be less than the child support minimum pursuant to the child
support guidelines referenced herein and in the guidelines attached hereto.’’
   In attempting to explain this unusual stipulation to the trial court, the
following colloquy took place:
   ‘‘[The Plaintiff’s Counsel]: This is an agreement that the parties have
reached . . . along with [the arbitrator’s] help because we cannot, under
the statute, arbitrate issues of child support. So, we’ve reached an agreement
in regards to what at least the presumptive minimum of child support is.
We’re asking the court to accept that. This way, [the arbitrator] doesn’t have
to get into that area of inquiry.
                                       ***
   ‘‘The Court: You know, I don’t understand this because you’re reserving
the right to go back to square one in the first place.
   ‘‘[The Defendant’s Counsel]: We’re going—we’re moving forward on an
unallocated order, Judge. And this allows us to—
   ‘‘The Court: No, I understand. But you’re reserving the right—you under-
stand what I’m saying? . . .
   ‘‘[The Plaintiff’s Counsel]: Our expectation is that [the arbitrator is] going
to assist [the] parties in making determinations of income [that] ultimately
will be binding on them to be able to plug the income in the child support
guideline calculation. . . .
   ‘‘The Court: Oh, I see. Because she’s going to do an unallocated order.
   ‘‘[The Defendant’s Counsel]: Correct.
                                       ***
   ‘‘[The Plaintiff’s Counsel]: [W]e’re trying to eliminate the arbitrator [from
having] anything to do with child support. That’s why we’re providing the
stipulation to the court. . . .
   ‘‘The Court: I’m not going to debate it with you. I don’t see any real
problem except down the road, maybe. Because it’s an unallocated order,
so [the arbitrator] is ordering child support.
   ‘‘[The Plaintiff’s Counsel]: Not necessarily, because she’s going to take the
presumptive minimum that we’re asking the court to . . . order right now.
   ‘‘The Court: That doesn’t shield her from—protect her from entering an
unallocated order, does it?
   ‘‘[The Plaintiff’s Counsel]: No, but she’s going to take this child support
order, which we’re asking the court to approve and make an order of the
court, and apply that into her order. So, she herself is not making any child
support determination.
   ‘‘The Court: Yeah. Oh, so, when she gives the unallocated order of alimony
and child support, it’s known because of your stipulation here that it’s really
an alimony order.
   ‘‘[The Plaintiff’s Counsel]: Correct.
                                       ***
   ‘‘The Court: Well, for the record, for what it’s worth, the court accepts
the stipulation pendente lite but makes no indication that it will be supported
if it’s appealed. . . .
   ‘‘[The Plaintiff’s Counsel]: All we need is . . . an order of the court, Your
Honor. That’s all we’re asking for at this point in time.
   ‘‘The Court: Fine. So ordered.’’
   29
      The award provided in relevant part: ‘‘17. The plaintiff shall pay 27
percent and the defendant shall pay 73 percent of the minor children’s
health expenses not paid by insurance. Health expenditures shall be broadly
construed to include medical, dental, orthodontics, optical and optometric
and mental health care. All nonemergency, elective care shall be agreed to
in writing in advance. In-network providers shall be used unless the parties
agree otherwise.
   ‘‘18. The plaintiff shall pay 27 percent and the defendant shall pay 73
percent of qualifying child care necessary for the plaintiff’s employment.
   ‘‘19. The minor children’s extracurricular expenses that are agreed to in
writing by the parties before they are incurred or committed to shall be
divided 73 percent to be paid by the defendant and 27 percent to be paid
by the plaintiff.
                                    ***
   ‘‘27. The defendant shall maintain $600,000 life insurance for the benefit
of the plaintiff to secure his alimony obligation; he may reduce it by one-
sixth every year commencing January 1, 2019. The defendant shall maintain
$400,000 life insurance for the benefit of the minor children so long as
he has a child support obligation; he may reduce it by $40,000 annually
commencing January 1, 2019. The children or a trust benefitting the children
shall be named the death benefit beneficiary. Inasmuch as no educational
support order is issuing at this time, no life insurance is currently required
of either party to secure the same. . . .’’